Opinion by
Judge Pryor:
The rule in the case should have been made absolute and the sheriff required to pay the money over to the appellant. He had levied appellant’s execution on the defendant’s property and exacted from him a bond of indemnity. On the day of sale he appropriates a part of the proceeds to the payment of the taxes due by the defendant leaving the appellants’ debt unsatisfied. He does not even show any authority to collect the taxes, and certainly no levy had bean made by him. Besides, appellee’s own statement makes it appear that the defendant had other property amply sufficient to satisfy the taxes, and yet he required a bond of indemnity and then appropriated the money to taxes due a former sheriff. He should have made the taxes, if he had any such authority, out of the other property.
Judgment reversed and cause remanded for further proceedings.